Citation Nr: 0814742	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for left shoulder strain.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for right hip strain.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-operative right knee lateral release 
residuals.  

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral pes planus.  

5.  Entitlement to a compensable disability evaluation for 
the veteran's migraine.  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to September 
1978 and from December 1992 to December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO), which, in 
pertinent part, denied service connection for left shoulder 
strain, right hip strain, post-operative right knee lateral 
release residuals, and bilateral pes planus.  In August 2005, 
the RO recharacterized the veteran's service-connected 
headache disorder as migraine evaluated as noncompensable.  

As to the issues of whether new and material evidence has 
been received to reopen the veteran's claims of entitlement 
to service connection for left shoulder strain, right hip 
strain, post-operative right knee lateral release residuals, 
and bilateral pes planus, the Board is required to consider 
the question of whether new and material evidence has been 
received to reopen the veteran's claims without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In February 2007, the veteran submitted additional VA 
clinical documentation dated between 2005 and 2007.  In 
February 2008, the Board informed the veteran in writing of 
his right to waive RO review of the additional VA clinical 
documentation.  The veteran did not respond to the Board's 
notice.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003). 

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the United States Court of 
Appeals for Veterans Claims' (Court) 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are fully met.  

2.  Then request that the veteran provide 
information as to all post-service 
treatment of his migraine after May 2004 
including the names and addresses of all 
treating health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  The readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claims of entitlement to service 
connection for left shoulder strain, 
right hip strain, post-operative right 
knee lateral release residuals, and 
bilateral pes planus and the veteran's 
entitlement to a compensable disability 
evaluation for his migraine.  If the 
benefits sought on appeal remain denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


